O’BRIEN, Circuit Judge,
dissenting, with whom TACHA, Chief Circuit Judge, and PAUL KELLY, JR., Circuit Judge, join:
The majority opinion ignores guiding principles announced in DeShaney,1 leaving us both adventurous and alone,2 dra-*1131matieally separated from other circuits.3 This decision rests on tenuous grounds and invites litigation in even more dubious cases. For those reasons, I dissent and join the dissents of Judge Kelly and Judge McConnell.
Superficially bowing to Supreme Court precedent, the majority acknowledges the futility of the substantive due process arguments. But the veneer of procedural due process applied in its stead hardly obscures the obvious — the method is an artifact of substantive due process; perverse, because, surreptitiously, it achieves the very result DeShaney decried. No matter how fervently we desire mankind to be honest, life to be fair, and the laws to be obeyed, our hopes are not entitlements for which individuals may exact a monetary remedy from state entities and actors when reality does not meet expectations.
And in reality’s penetrating light there can be no doubt; Ms. Gonzales is not seeking a remedy for a pretermitted hearing. Irrespective of Colorado tort law, she wants the equivalent of a tort remedy against the City of Castle Rock for the deaths of her three daughters, deaths delivered at their father’s hand. Her claimed entitlement (enforcement of a restraining order) is not a property interest and, accordingly, does not warrant due process protection.
Principle—
In DeShaney social workers removed a child from his father’s care, suspecting abuse, but later returned the child to him. After the child was returned, the father repeated his abuse, rendering the child permanently brain damaged. The issue was whether state actors were liable for damages on substantive due process *1132grounds. That decision should provide the analytical touchstone for this case:
[N]othing in the language of the Due Process Clause itself requires the State to protect the life, liberty, and property of its citizens against invasion by private actors. The Clause is phrased as a limitation on the State’s power to act, not as a guarantee of certain minimal levels of safety and security. It forbids the State itself to deprive individuals of life, liberty, or property without “due process of law,” but its language cannot fairly be extended to impose an affirmative obligation on the State to ensure that those interests do not come to harm through other means.... Its purpose was to protect the people from the State, not to ensure that the State protected them from each other.
489 U.S. at 195-96, 109 S.Ct. 998. The Court emphasized the need for rational analysis in emotionally laden cases:
Judges and lawyers, like other humans, are moved by natural sympathy in a case like this to find a way for Joshua and his mother to receive adequate compensation for the grievous harm inflicted upon them. But before yielding to that impulse, it is well to remember once again that the harm was inflicted not by the State of Wisconsin, but by Joshua’s father. The most that can be said of the state functionaries in this case is that they stood by and did nothing when suspicious circumstances dictated a more active role for them. In defense of them it must also be said that had they moved too soon to take custody of the son away from the father, they would likely have been met with charges of improperly intruding into the parent-child relationship, charges based on the same Due Process Clause that forms the basis for the present charge of failure to provide adequate protection.
Id. at 202-03, 109 S.Ct. 998.
With unmistakable clarity, the Court said “the State had no constitutional duty to protect Joshua against his father’s violence, its failure to do so — though calamitous in hindsight — simply does not constitute a violation of the Due Process Clause.” Id. at 202, 109 S.Ct. 998. Seemingly, but apparently not, DeShaney put to rest the notion that simply because a state takes steps to protect citizens from harm it thereby insures them against all ravages of modern life.
The majority of this Court observes that DeShaney resolved a “substantive due process” issue and did not reach the companion “procedural due process” arguments. Id. at n. 2. That observation, while correct, provides cold comfort. The Supreme Court acknowledged the right of a state to expand its tort law to include “special relationship” tort liability, but the decision can hardly be considered to contain an invitation to expand the entitlement rationale of procedural due process. Id. at 203, 109 S.Ct. 998. Particularly so in light of the caveat, frequently repeated, that the Due Process Clause does not “transform every tort committed by a state actor into a constitutional violation.” Id. at 202, 109 S.Ct. 998. The majority ignores that admonition and its companion; states should not have liability “thrust upon them by this Court’s expansion of the Due Process Clause of the Fourteenth Amendment.”4 Id. at 203, 109 S.Ct. 998. I see no reason *1133to ignore the principles clearly and forcefully stated in DeShaney and Collins.
For me, this case reduces to utter simplicity. Should directive language from a Colorado statute be expansively construed for the sole purpose of subjecting state entities and actors to thinly disguised federal tort liability? I think not. We should defer to the State of Colorado, allowing it to determine the reach of its laws consistent with its constitution, statutes, cases and traditions. If DeShaney and Collins did not pave the way, they certainly lit the path. In any event, principle aside, “entitlement” analysis cannot justify the majority’s result.
Property—
The majority is “persuaded Ms. Gonzales’ complaint states a claim that she possessed a protected property interest in the enforcement of the terms of her restraining order and that the officers’ arbitrary denial of that entitlement violated her procedural due process rights.” Majority Op., p. 1100-1101. It says that is so because “where a court order commands the grant of a government benefit or service through the use of mandatory language and objective predicates limiting the discretion of official decision makers, a protected property interest exists.” Id., pp. 1102-1103.5 It emphasizes “that Ms. *1134Gonzales’ entitlement to police enforcement of the restraining order against Mr. Gonzales arose when the state court judge issued the order, which defined Ms. Gonzales’ rights.” Id., p. 1100-1101. If the court order is of such significance, that significance must be measured by its terms, recognizing that in an adversarial system courts do not create rights but adjudicate and declare the rights of the litigants under existing law.
The “TEMPORARY RESTRAINING ORDER PURSUANT TO SECTION 14-10-108, C.R.S.” (TRO) is directed only to the Respondent, Simon James Gonzales. Nothing in the decretal portion of the TRO (or any other portion of the TRO itself) is directed to any individual or entity of the law enforcement community. A copy of the TRO is attached. Below the date and judge’s signature appears a caveat: “PLEASE NOTE: IMPORTANT NOTICES FOR RESTRAINED PARTIES AND LAW ENFORCEMENT OFFICIALS ON REVERSE.” The “Notice To Law Enforcement Officials” contained on the reverse paraphrases the Colorado Statutes. The permanent order, entered in the divorce (a separate case) and stipulated to by the parties, extended and slightly modified the family violence TRO. It allowed Mr. Gonzales parenting time, but contained no more explicit terms about enforcement. No law enforcement entities or individuals were parties to the family violence case or the companion divorce case. The order did, indeed, “define Ms. Gonzales’ rights,” but whatever substantive rights were declared or established by the court could only be in relation to her husband, the only other party to the litigation. Those are the substantive rights due process must serve. The attendant process for enforcement of such rights is well known to courts and litigants alike — resort to the court for orders in aid of execution or to exercise its contempt powers; remedies that have their own procedural due process requirements. Any process to which Ms. Gonzales was due based upon the decretal, and therefore enforceable, language of the TRO (and centuries of jurisprudence) has nothing to do with law enforcement officers. It is the right to an appropriate remedy against a contumacious party, judicially imposed after a hearing. That process was never denied Ms. Gonzales.
If Ms. Gonzales has additional rights, which amount to property entitled to due process protection, they must derive from a legitimate source, such as the common law or, as she claims, the Colorado statutes. Ms. Gonzales must demonstrate that her claimed statutory rights are specific, certain and enforceable.6 “The require*1135ments of procedural due process apply only to the deprivation of interests encompassed by the Fourteenth Amendment’s protection of liberty and property. When protected interests are implicated, the right to some kind of prior hearing is paramount. But the range of interests protected by procedural due process is not infinite.” Roth, 408 U.S. at 569-70, 92 S.Ct. 2701 (footnote omitted).
Even if “property interests protected by procedural due process extend well beyond actual ownership of real estate, chattels, or money” and may take many forms, the most generous definition is constitutionally confined. Id. at 571-72, 92 S.Ct. 2701 (footnote omitted). “[W]hile the Court has eschewed rigid or formalistic limitations on the protection of procedural due process, it has at the same time observed certain boundaries. For the words ‘liberty’ and ‘property’ in the Due Process Clause of the Fourteenth Amendment must be given some meaning.” Id. at 572, 92 S.Ct. 2701. Thus the Court expressly acknowledged the constitutional mooring of, and limits upon, procedural due process jurisprudence.7 In doing so, it emphasized that procedural due process applies to property interests “that a person has already acquired in specific benefits.” Id. at 576, 92 S.Ct. 2701. To obtain a property interest in a “benefit,” a person clearly must have more than an abstract need, desire or unilateral expectation of it. Id. at 577, 92 S.Ct. 2701. Rather, they must have a legitimate claim of entitlement to it. Id.
As important as Roth’s recognition that the procedural protection language of the Constitution is limiting as well as defining, is its holding that such property interests are not derived from the United States Constitution. “Rather they are created and their dimensions are defined by existing rules or understanding that stem from an independent source such as state law— rules or understandings that secure certain benefits and that support claims of entitlement to those benefits.” Id. Lest that tenet be perceived as no more than federal condescension, hollow and brittle, serious consideration of state law must inform any decision that concludes a “property interest” has been “created or defined” by state statute.8 And the “prop*1136erty interest must be specific and presently enforceable.” Doyle, 998 F.2d at 1569.
Colo.Rev.Stat. § 18-6-803.5(3) (2002), upon which Ms. Gonzales relies, provides (in part):
(3) (a) Whenever a protection order is issued, the protected person shall be provided a copy of such order. A peace officer shall use every reasonable means to enforce a protection order.
(b) A peace officer shall arrest, or, if an arrest would be impractical under the circumstances, seek a warrant for the arrest of a restrained person when the peace officer has information amounting to probable cause that:
(I) The restrained person has violated or attempted to violate any provision of the protection order; and
(II) The restrained person has been properly served with a copy of the protection order or the restrained person has received actual notice of the existence and substance of such order.
(c) In making the probable cause determination described in paragraph (b) of this subsection (3), a peace officer shall assume that the information received from the registry is accurate. A peace officer shall enforce a valid protection order whether or not there is a record of the protection order in the registry.9
It is a shallow exercise to look at a statute in isolation, apply a simplistic syllogism, conclude the statute confers an entitlement, denominate it property and thereby trigger the panoply of due process protections.10 That method not only fails to meet Roth’s promise that federal courts will look to state law as the fountainhead of constitutionally protected property interests, but invites unintended consequences.11 For instance, the syllogistic *1137approach would logically and equally be applicable to Colo.Rev.Stat. § 31-4-112, which provides:
The marshal or chief of police, or any member of the police force shall suppress all riots, disturbances, and breaches of the peace, shall apprehend all disorderly persons in the city, and shall pursue and arrest any person fleeing from justice in any part of the state. He shall apprehend any person in the act of committing any offense against the laws of the state or ordinances of the city and, forthwith and without any warrant, bring such person before a municipal judge, county judge, or other competent authority for examination and trial pursuant to law.
(Emphasis added.)
I see no language imposing a duty, or establishing rights amounting to an entitlement, in Colo.Rev.Stat. § 18-6-803.5 that is not also found in Colo.Rev.Stat. § 31-4-112. In fact, Colo.Rev.Stat. § 31-4-112 admits to less police discretion. So the syllogism should yield uniform results across the regulated spectrum, perhaps uncomfortably. When police officers break up a barroom fray and all participants promise to behave, if no one was injured the officers might simply dispatch them to their respective homes to sleep it off. Most would agree that prudent husbandry of police resources, good community relations, and a dollop of common sense would not always require the considerable inconvenience and expense occasioned by arrest, transportation, and booking when a citation or a warning would suffice — in spite of clear statutory direction to the contrary. Apparently, the police can now be hauled into federal court if, with the benefit of hindsight, it appears their judgment was flawed and one of the miscreants sent home to ruminate decided instead to resume hostilities. Under the majority decision, the victim would have an “entitlement to enforcement” of the statute (apprehension of the disorderly) because the statute contains “objective predicates” which “mandate the outcome” and “limit discretion.” Majority Op., pp. 1102-1103.
In like vein, Colo.Rev.Stat. § 8-4-123 provides:
(1) The general assembly hereby finds, determines, and declares that many businesses, such as nursing homes or building management companies, either desire or are required by law to have staff on premises at all times. As part of the compensation for such employees, many employers offer housing to employees. However, once that employment relationship ceases, it may become undesirable for such employees to occupy the premises for many reasons, including the safety of the employer’s patients, clients, customers, or tenants.
sfc ^
(2)(a) ... A termination of a license to occupy the premises, shall be effective three days after the service of written notice of termination of a license to occupy the premises.
* * * *
(3) If an employee fails to vacate the premises within three days after the receipt of the notice of termination of the license to occupy the premises, the employer may contact the county sheriff to have the employee removed from the *1138premises. The county sheriff shall remove the employee and any personal property of the employee from the premises upon the showing to the county sheriff of the notice of termination of the license to occupy the premises and agreement pursuant to which the license to occupy the premises was granted.
(Emphasis added.) The statute clearly states a purpose, at least in part, to protect patients. The only predicate for the sheriffs required act (removal) is seeing the notice of termination and the underlying agreement. Does the mandatory statutory language coupled with a limitation on discretion create an entitlement to enforcement, and ipso facto a property right, for a resident injured by a holdover staffer whenever the sheriff doesn’t act, acts ineptly or too slowly? When, as the statute says, the sheriff is shown the notice and the agreement, does that end the debate, or would the sheriff be permitted additional inquiry? What kind of hearing might be required and who could participate? And what are the collateral effects?
The majority emphasizes that the TRO triggered the requirements of Colo.Rev. Stat. § 18-6-803.5(3). But the fact that a judge made a threshold determination triggering the statutory provisions does not alter the analysis. The state court did not order anyone in the law enforcement community to do anything; it simply paraphrased the statutes in a form notice on the back of the order. Even if it had, independently and specifically, ordered enforcement the only remedy for a breach would be contempt of court. It could not create a private cause of action. The issue is not determined by the court order, but by statute and its resolution bottoms in legislative intent. Even if we presume the Colorado Legislature intended for the law enforcement community to heed its command, that does not imply a purpose to create a private cause of action or other entitlement amounting to a property right. See infra, n. 15.
Qualified immunity has now been substantially eroded, if not eliminated, in all cases based upon mandatory and directive language contained in a statute. The law enforcement community is now on notice— “shall” means “shall” — and we shall brook no nonsense. Almost any such case, cleverly pled, will survive a motion to dismiss and quite possibly a motion for summary judgment. With the loss of immunity from liability goes the loss of immunity from suit. The rippling effects of what we have done here are obscured by narrow focus— the need for a global approach to the issue of legislative purpose is evident.12
*1139We must look to the entire fabric of Colorado law to determine if specific enforceable rights, qualifying as property, were created by enactment of the statute.13 If we are to determine whether the Colorado Legislature intended to confer a property right to the holder of a restraining order, a logical starting point is to examine its pronouncements with regard to public liability under state tort law. The Colorado Governmental Immunity Act (the Act), enacted in 1972 in response to the Colorado Supreme Court’s abrogation of sovereign immunity in Evans v. Board of County Comm’rs of El Paso County, 174 Colo. 97, 482 P.2d 968 (1971), is distinct and significant, not only because it comprehensively defines and details the circumstances of governmental immunity, but because it explicitly limits those public duties which may be a basis of governmental liability.
The purpose of the Act is to include, within one article all the circumstances under which the state, any of its political subdivisions, or the public employees of such public entities may be liable in actions which lie in tort or could lie in tort regardless of whether that may be the type of action or the form of relief chosen.”
Colo.Rev.Stat. § 24-10-102 (emphasis added). Thus, in 1972 the Colorado General Assembly created, of whole cloth, “a statutory scheme whereby claimants with rights to particular causes of action can seek recovery.” State By and Through Colorado State Claims Bd. of Div. of Risk Mgmt. v. DeFoor, 824 P.2d 783, 792 (Colo.), cert. denied, 506 U.S. 981, 113 S.Ct. 483, 121 L.Ed.2d 387 (1992).14 In his concurring opinion, Justice Rovira quoted the Act’s language, cited above, and concluded a “claimants’ right to pursue an action against the state is derived solely from the statutory exceptions listed in the Indemnity Act.” Id. at 795. Two years later, the Colorado Court of Appeals said the Act “precludes the creation of new duties for public entities or employees, [but] it does not seek to limit prior existing common law duties.” Gallegos v. City & County of Denver, 894 P.2d 14, 19 (Colo.App.1994). The Act contains not even a hint that a “duty to arrest” could be the basis of an actionable wrong against the instrumental-ities of government.15
*1140I recognize that constitutional claims find their source separate from the common law principles underpinning tort law and do not suggest the Colorado Governmental Immunity Act controls Ms. Gonzales’ claim. See Ruegsegger v. Jefferson County Bd. of County Comm’rs, 197 F.Supp.2d 1247, 1265-66 (D.Colo.2001). However, the fact of governmental immunity from state law suits such as this, the canvas upon which Colo.Rev.Stat. § 18-6-803.5(3)(c) was painted, is a powerful instruction as to legislative intent when enacting the statute.
If we presume the legislature is aware of the state of the law when it acts or refrains from action, including interpretive decisions, then an exploration of the state of the law from 1994 through the date of this incident in 1999 should be revealing. Indeed it is. First, the statutory language “shall arrest ... or seek a warrant,” “shall use every reasonable means to enforce,” “arrested person shall be removed ... and shall be taken ... for booking” could be highly directive without being an actionable wrong against government entities and actors who failed to heed its directives.16 That is implicit in the legislature’s decision not to include such liability in the Act. Second, the Act is constitutional. DeFoor, 824 P.2d 783. Third, in 1989, at least two United States Supreme Court cases, DeShaney and Collins, strongly implied that § 1983 liability would not be the handmaiden of statutes directing government actors as part of a remedy for social ills, be it the abuse of children or of spouses. Fourth, well before this incident, the Colorado Supreme Court uttered a thoughtful and comprehensive opinion closely tracking DeShaney and precluding § 1983 liability in cases claiming substantive due process rights. Henderson v. Gunther, 931 P.2d 1150 (Colo.1997).
The Colorado legislature’s inclusion of the word “shall” simply cannot overcome the pervasive understanding at the time the statute was enacted that law enforcement is not liable for failing to protect citizens from the deliberate actions of third parties, except in very distinct circumstances. Id. And, regardless of its intent, the legislature could not create an actionable right against the police by the enactment of this statute without also amending the Act.17 The claimed entitlement is not property; it comes so packaged in spite of legislative intent, not because of it. This result is the product of judicial choice.
Against this backdrop, Sandin is instructive. 515 U.S. at 482-84, 115 S.Ct. 2293. Sandin held a prison regulation primarily designed to guide correctional officials in the administration of a prison did not confer a liberty interest on inmates, but attached procedural protections “of quite a different nature.” Id. at 482, 115 S.Ct. 2293. The Court eschewed the methodology employed by the majority here, finding it “shift[s] the focus of the liberty interest inquiry to one based on the language of a particular regulation, and not the nature of the deprivation.” Id. The Court identified at least two “undesir*1141able effects” resulting from sole reliance on the language of a particular regulation or statute. First, it creates disincentives for the codification of “procedures in the interest of uniform treatment,” even though the regulations may enhance front-line performance in light of competing interests that must be balanced, i.e., the safety of the staff and inmate population. Id. Second, to avoid the creation of a protected interest, “[sjtates may ... [have] scarcely any regulations, or ... [confer] standardless discretion on correctional personnel.” Id. In addition, the Court noted “the Hewitt approach has led to the involvement of federal courts in the day-today management of prisons, often squandering judicial resources with little offsetting benefit to anyone.” Id.; Hewitt v. Helms, 459 U.S. 460, 103 S.Ct. 864, 74 L.Ed.2d 675 (1983). The Court recognized the dissonance of such outcome “to the view ... that federal courts ought to afford appropriate deference and flexibility to state officials trying to manage a volatile environment.” Sandin, 515 U.S. at 482, 115 S.Ct. 2293 (citations omitted).
The Sandin rationale aptly applies to this case.18 Undoubtedly, the Colorado legislature wished to address the malevolent effects of domestic violence and encourage uniform enforcement when it passed and amended Colo.Rev.Stat. § 18-6-803.5. This decision frustrates those purposes and yields a practical anomaly; states which actively promote police involvement in combating domestic violence by employing highly directive language, are subject to § 1983 litigation for their efforts, but states choosing a tepid approach are immune. Id. at 489, 115 S.Ct. 2293; cf. Olim v. Wakinekona, 461 U.S. 238, 250, 103 S.Ct. 1741, 75 L.Ed.2d 813 (1983) (when an administrator has unfettered discretion in making prison transfer there is no liberty interest for the due process clause to protect). Should the majority’s approach go national, states may adjust their statutes (not only family violence, but others as well) to avoid federal litigation and potential § 1983 liability, thereby leaving the statutes void of meaningful guidance and subject to uneven application. Additionally, this holding invites lawyers and federal judges to interfere with state efforts at remediation. Sandin, 515 U.S. at 482, 115 S.Ct. 2293. Finally, it fails to recognize and internalize systemic costs. This decision will encourage others to scour state statutes and regulations in search of mandatory language on which to base their entitlement claims. Id. at 481, 115 S.Ct. 2293. My efforts in identifying a few statutory candidates merely scratch the surface and we are naive in ignoring the potential problem.
The inability of Ms. Gonzales to state a substantive due process claim does not deprive her of state tort remedies, whatever they may be.19 DeShaney, 489 U.S. *1142189, 109 S.Ct. 998, 103 L.Ed.2d 249; Henderson, 931 P.2d 1150. The artifice of federalizing state tort law under the rubric of procedural due process is unsettling.
*1143APPENDIX
[[Image here]]
*1144[[Image here]]

. DeShaney v. Winnebago, 489 U.S. 189, 109 S.Ct. 998, 103 L.Ed.2d 249 (1989).


. In nearly fifteen years since DeShaney no other circuit has ventured this far. However, *1131in a similar case the Second Circuit, citing the panel decision, certified a question about the reach of a child welfare statute to the Connecticut Supreme Court. Sealed v. Sealed, 332 F.3d 51 (2d Cir.2003).


. All circuits reaching the merits have gone the other way. Jones v. Union County, Tenn., 296 F.3d 417, 429 (6th Cir.2002) (holding, among other things, that a state actor's violation of a Tennessee statute providing, "[t]he court shall cause a copy of the [family violence] petition ... to be served upon the respondent at least five (5) days prior to such hearing” did not qualify as a state created liberty or property interest under Board of Regents of State Colleges v. Roth, 408 U.S. 564, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972) (emphasis added)); cf., Matthews v. Pickett County, Tenn., 996 S.W.2d 162 (Tenn.1999) (allowing a state tort action against police officers who negligently failed to arrest a restrained person when requested by the victim); Doe by Fein v. District of Columbia, 93 F.3d 861 (D.C.Cir.1996) (rejecting a procedural due process claim for failing to effectuate child abuse protective services, finding there is no entitlement to such protective services under mandatory child abuse statute); Harrill v. Blount County, Tenn., 55 F.3d 1123, 1125 (6th Cir.1995) (a Tennessee statute requiring an arrestee to be given an opportunity to make a phone call before "booking” did not create a protected property or liberty interest); Doe v. Milwaukee County, 903 F.2d 499 (7th Cir.1990) (rejecting a procedural due process claim for failing to investigate child abuse, finding no "entitlement” in such procedures — no entitlement triggering due process protection in statutorily required child abuse investigation). See also Archie v. Racine, 847 F.2d 1211 (7th Cir.1988) (no property interest in required fire protection—prior to DeShaney), cert. denied, 489 U.S. 1065, 109 S.Ct. 1338, 103 L.Ed.2d 809 (1989); Pierce v. Delta County Dep’t of Social Svcs., 119 F.Supp.2d 1139 (D.Colo.2000) (rejecting a procedural due process claim for failing to comply with statutory child protection reporting and investigatory procedures, finding there is no entitlement to protective services under these procedures); Semple v. City of Moundsville, 963 F.Supp. 1416 (N.D.W.Va.1997) (rejecting a procedural due process claim for failing to advise domestic abuse victims of their rights and failing to serve domestic violence temporary protective order as required by statute, finding no entitlement to such procedures), cert. denied, 528 U.S. 1189, 120 S.Ct. 1243, 146 L.Ed.2d 102 (2000).


. Apparently it bears repeating. Shortly after DeShaney, in Collins v. City of Harker Heights, Tex., 503 U.S. 115, 128, 112 S.Ct. 1061, 117 L.Ed.2d 261 (1992), the Supreme Court reiterated the principle, but in a slightly different context, saying:
Petitioner’s claim is analogous to a fairly typical state-law tort claim: The city breached its duty of care to her husband by failing to provide a safe work environment. Because the Due Process Clause "does not purport to supplant traditional tort law in laying down rules of conduct to regulate liability for injuries that attend living together in society,” Daniels v. Williams, 474 U.S., at 332, 106 S.Ct., at 665, we have *1133previously rejected claims that the Due Process Clause should be interpreted to impose federal duties that are analogous to those traditionally imposed by state tort law, see, e.g., id., at 332-333, 106 S.Ct., at 665-666; Baker v. McCollan, 443 U.S. 137, 146, 99 S.Ct. 2689, 2695, 61 L.Ed.2d 433 (1979); Paul v. Davis, 424 U.S. 693, 701, 96 S.Ct. 1155, 1160, 47 L.Ed.2d 405 (1976). The reasoning in those cases applies with special force to claims asserted against public employers because state law, rather than the Federal Constitution, generally governs the substance of the employment relationship. See, e.g., Bishop v. Wood, 426 U.S. 341, 350, 96 S.Ct. 2074, 2080, 48 L.Ed.2d 684 (1976); Board of Regents of State Colleges v. Roth, 408 U.S. 564, 577-578, 92 S.Ct. 2701, 2709-2710, 33 L.Ed.2d 548 (1972).


. The majority tells us, "[o]ur conclusion that the domestic abuse restraining order, whose enforcement is mandated by statute, creates a constitutionally protected entitlement, is supported by case law from other jurisdictions.” Majority Op., p. 1108. Indeed, two district court opinions did so hold. Siddle v. City of Cambridge, Ohio, 761 F.Supp. 503 (S.D.Ohio 1991); Coffman v. Wilson Police Dep’t, 739 F.Supp. 257 (E.D.Pa.1990). But Flynn v. Kornwolf, 83 F.3d 924 (7th Cir.1996), is quite another matter. In that case, plaintiffs claimed the court order appointing them to the position of court attendants bestowed a property right in spite of contrary Wisconsin law. The district court and the Seventh Circuit concluded otherwise. The court’s use of the "explicitly mandatory language” in evaluating an administrative order dealing with court personnel is hardly analogous to this situation, but the result is enlightening because the court refused to use the court order to extend liability. It said:
Next, the plaintiffs contend that the March 1993 court order appointing them court attendants gave them a property interest in their employment. The order lists the plaintiffs’ names, defines their authority, and states that the order expires on December 31, 1993. The plaintiffs argue that the order appointed them for a definite term, and therefore they had a "legally enforceable expectancy” in their employment and could be terminated only for cause.
The Wisconsin Supreme Court has held that "[ajbsent civil service regulations or laws, or a contract or collective bargaining agreement, a [public] employee is an employee at will and has no property interest in employment.” Vorwald v. School Dist. of River Falls, 167 Wis.2d 549, 557, 482 N.W.2d 93, 96, cert. denied, 506 U.S. 941, 113 S.Ct. 378, 121 L.Ed.2d 289 (1992). The plaintiffs contend that, like civil service regulations or laws, or contracts or collective bargaining agreements, the court order appointing them abrogated Wisconsin’s general rule of at-will employment and made their employment terminable only for cause. They assert that the order gave them a “legitimate claim of entitlement” to their employment during its effective dates, and that they therefore had a property interest in their jobs.
*1134The plaintiffs' argument fails. Although the court order appointing them to their positions did contain an expiration date, it "place [d] no substantive restriction on the county’s [or the appointing judges'] authority to terminate” the plaintiffs before it expired. See Warzon, 60 F.3d at 1240. Nowhere does the order state in "explicitly mandatory language” that the appointing judges have limited discretion to terminate the plaintiffs’ employment at the judges’ will. See Fittshur, 31 F.3d at 1406. Absent such language, the mere fact that the plaintiffs allegedly relied on the order as guaranteeing their employment until the order expired was not sufficient to create a property interest that would trigger due process protections.
Because neither .Racine County Ordinance § 17-1 et seq. nor the court order gave the plaintiffs a property interest in their employment, the defendants were free to terminate them "whenever and for whatever reasons [they] so desire [d].” Wilcox v. Niagara of Wisconsin Paper Corp., 965 F.2d 355, 358 (7th Cir.1992). The district court properly dismissed the plaintiffs’ complaint for failure to state a claim.
Id. at 926-27.


. Doyle v. Oklahoma Bar Ass’n, 998 F.2d 1559, 1569 (10th Cir.1993). See discussion infra, n. 7.


. Roth’s holding that the Fourteenth Amendment's procedural protection applies only to life, liberty and property interests may have been a retreat from a prior and more expansive reading, which extended procedural protection to "important interests,” Bell v. Burson, 402 U.S. 535, 91 S.Ct. 1586, 29 L.Ed.2d 90 (1971) and "grievous loss,” Goldberg v. Kelly, 397 U.S. 254, 263, 90 S.Ct. 1011, 25 L.Ed.2d 287 (1970) (Burger, J. and Black, J., dissenting) (quoting Joint Anti-Fascist Refugee Comm. v. McGrath, 341 U.S. 123, 168, 71 S.Ct. 624, 95 L.Ed. 817 (1951)). Clearly the line defining property lies somewhere south of interests simply determined, by judicial fiat, to be worthy.


. In Nichols v. City of Kirksville, 68 F.3d 245 (8th Cir.1995), Nichols claimed that a collective bargaining agreement with the city, which permitted discharge only for cause and established a hearing process, created a protected property right under Roth. The Court, looking to Missouri's statutory and case law, decided that Nichols was an at-will employee in spite of the contrary terms of the collective bargaining agreement. The rights secured by the collective bargaining agreement were not enforceable under state law and could not, therefore, be property. Id. at 248-49; see also Flynn, 83 F.3d 924 (court's administrative order did not give employers property rights in their employment in the face of the state’s "at will” statute). In short, without an enforceable remedy there is no property right and it is the obligation of the person claiming the right to establish that it qualifies as property. "No procedural due process claim can exist until a sufficiently certain property right under state law is first shown.” Greenbriar Village, L.L.C. v. City of Mountain Brook, 345 F.3d 1258 (11th Cir.), reh'g denied, 88 Fed.Appx. 393 (11th Cir.2003). "There is no reason, however, to restrict the 'uncertainty' that will preclude existence of a federally protecta-ble property interest to the uncertainty that inheres in an exercise of discretion. Uncertainty as to the meaning of applicable law *1136also suffices.” Natale v. Town of Ridgefield, 170 F.3d 258, 263 (2d Cir.1999) (footnote omitted).


.The statute merely establishes a process— enforcement by every reasonable means, and to arrest upon information amounting to probable cause that the restraining order has been violated. Both "reasonable means” and "probable cause” are phrases distinctly familiar for their evaluative component, the discretionary element they imply and the deference given to decision makers in the field. If the restraining order had restricted the husband from calling the home and he called one time and immediately hung up, would the police be required to arrest and book him even if they determined he had mistakenly pushed the wrong automatic dialing button and promptly hung up upon discovering his error? If the restraining order established a 100-yard separation distance and investigating officers determined that he inadvertently came within 299 feet and there were no aggravating facts, would an arrest be nevertheless required? If the answer can reasonably be "no” the discretionary element is manifest and the debate becomes one of degree, not of kind. The fact that these officers did nothing is no more significant than if they had acted, but too slowly or ineptly — both courses might be negligence; neither is actionable as a "procedural due process” violation.


. This is the lesson of Sandin v. Conner, 515 U.S. 472, 482-84, 115 S.Ct. 2293, 132 L.Ed.2d 418 (1995) (Ginsberg, J., dissenting).


. This case imposes liability in a manner the state legislature could not have intended (discussed infra). And the mischief is now ready for export. The Colorado statutes contain remarkable language: "[a] protection order issued in the state of Colorado shall contain a statement that: (a) The order or injunction shall be accorded full faith and credit and be enforced in every civil or criminal court of the United States, another state, an Indian tribe, or a United States territory pursuant to 18 U.S.C. sec. 2265.” Colo.Rev.Stat. § 18 — 6— 803.5(8) (emphasis added). The language echos that of the Model Code on Domestic and Family Violence, drafted by the Advisory Committee and approved by the National Council of Juvenile and Family Court Judges Board of Trustees in 1994.
If the TRO (with its reference to the Colorado statutes — a fact the majority considers significant) is entitled to full faith and credit along with the judicial baggage it now carries, the extraterritorial effect may not be univer*1137sally extolled. For example, if the beneficiary of a restraining order traveled to Las Vegas, Nevada, pursued there by the restrained spouse in violation of the order, the Las Vegas police, with little, if any, knowledge of Colorado law might not proceed with the vigor the majority demands. In consequence of such ignorance and indolence they might be sued and the City of Las Vegas as well, on a claim of indifference (just as the City of Castle Rock finds itself in this case).


. One might wonder if rights and entitlements could be implied from other Colorado Statutes. For instance, Colo.Rev. Stat. § 16-8-115.5 deals with the revocation of a conditional release of mentally ill criminal defendants, and provides in relevant part:
(3) Whenever the superintendent of the Colorado mental health institute at Pueblo has probable cause to believe that such defendant has become ineligible to remain on conditional release as defined in section 16-8-102(4.5), said superintendent shall notify the district attorney for the judicial district where the defendant was committed. The superintendent or the district attorney shall apply for a warrant to be directed to the sheriff or a peace officer in the jurisdiction in which the defendant resides or may be found commanding such sheriff or peace officer to take custody of the defendant.
(4) The sheriff or peace officer to whom the warrant is directed pursuant to subsection (3) of this section shall take all necessary legal action to take custody of the defendant. A sheriff shall deliver the defendant immediately to the Colorado mental health institute at Pueblo which shall provide care and security for the defendant.
(Emphasis added.) Would the superintendent and the district attorney be liable, under § 1983, to someone injured by a mentally ill defendant if, having probable cause, they did not apply for a warrant, or did it too slowly? And would the sheriff be liable under § 1983 if deputies failed or hesitated in taking all *1139legal action necessary to take the defendant into custody or if they mistakenly took the defendant to a facility other than the Colorado mental health institute in Pueblo?
How far might this reasoning take us? Colo.Rev.Stat. § 12-47-301(4)(a) requires that "[a]ll sheriffs and police officers shall see to it that every person selling alcohol beverages within their jurisdiction has procured a license to do so.” (Emphasis added.) Would that provision make state actors liable to the victim of a drunk (or underage) driver who obtained alcohol from an unlicensed vendor?


. See Doyle, 998 F.2d at 1569; Nichols, supra, n. 8.


. In DeFoor, the Colorado Supreme Court, en banc, upheld the constitutionality of the Act regarding its cap on damages. In so doing, it reiterated the history behind the Act. 824 P.2d 783. As an adjunct, the court held that summary judgment was improvidently granted on claimants’ § 1983 due process claim. However, in that case there was no question that the claimed property right was recognized both before and after the passage of the Act. Id. at 789.


.In fact, Colo.Rev.Stat. § 24-10-106(2) & (3) precludes an interpretation of the Act that results in "a waiver of sovereign immunity where the injury arises from the act, or failure to act, of a public employee [or public entity] where the act is the type of act for which the public employee would be or heretofore has been personally immune from liability.” However, the Act does allow a cause of action in those instances where the plaintiff alleges willful and wanton conduct on the part of the state actor.


. The pertinent inquiry is not whether the legislature expected the police to follow statutory directives, but if it intended to create a cause of action for abuse victims against communities and law enforcement officers. And if a remedy must necessarily be implied as part of a directive statute, the remedy would have to be administrative (discipline) or political because of the Governmental Immunity Act. Gallegos, 894 P.2d at 14. In that regard, I fail to see how the "legislative history” relied upon by the majority informs the debate. The testimony of interested parties at a hearing in one house of a bicameral assembly hardly telegraphs legislative intent. And second- or third-hand newspaper accounts are even less revealing.


. See supra, n. 12.


. Sandin expressly abandoned the syllogistic approach only for prisoner liberty interest claims, leaving the issue open in other cases, much like DeShaney left open procedural due process issues. But if principle is to account for anything, Sandin demands our attention.


. See Macaluso v. Knowles, 341 N.J.Super. 112, 116, 775 A.2d 108 (App.Div.2001) (no special relationship exception to Tort Claims Act in New Jersey), overruling Campbell v. Campbell, 294 N.J.Super. 18, 682 A.2d 272 (L.Div.1996) (cited by the majority for the proposition that state law analysis admits police officer liability for failure to enforce domestic violence restraining order); Nearing v. Weaver, 295 Or. 702, 670 P.2d 137, 143 n. 8 (1983) (duty to arrest domestic order violator not discretionary despite requirement that arrest be supported by probable cause. The court noted, "[i]t would, of course, be desirable if legislatures were to indicate their intention to allow or to withhold the right of those injured by violations of statutes passed for their benefit to recover damages from the violator, if not in each individual statute, than by enacting some general formula ...." (internal citations omitted)). The Colorado legislature did so, to no avail.
*1142In Campbell, the Superior Court of New Jersey, Law Division, Civil Part, Union County, said:
A second reason why this immunity for failure to make an arrest is inapplicable is that the restraining order established a “special relationship” between the Plain-field Police and plaintiff, which creates an exception to the immunity statute. The court explained the special relationship exception in Lee v. Doe, 232 N.J.Super. 569, 557 A.2d 1045 (App.Div.1989).
682 A.2d at 275.
In Macaluso, the Superior Court of New Jersey, Appellate Division, said, "[i]t is noteworthy that in Lee we upheld the public entity's immunity. Lee, supra, 232 N.J.Super. at 581, 557 A.2d 1045. The assertion to the contrary in Campbell v. Campbell, 294 N.J.Super. 18, 25, 682 A.2d 272 (Law Div.1996), is clearly erroneous and should be disregarded.” 775 A.2d at 110-11.
The state cases cited by the majority, Maca-luso and Nearing (and, for what it is worth, Campbell), address important question of tort liability and immunity therefrom. Those issues are properly left to the states.